1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
8                          SOUTHERN DISTRICT OF CALIFORNIA
9    CHRISTIAN RODRIGUEZ,                                CASE NO. 19cv1157-LAB (WVG)
10                                        Plaintiff,
                                                         ORDER DENYING JOINT MOTION TO
11                         vs.                           STAY ACTION PENDING
                                                         ARBITRATION [Dkt. 7];
12   THE SERVICEMASTER COMPANY, LLC,
     et al.,                                             ORDER OF DISMISSAL
13
                                      Defendants.
14
15
            The parties seek to stay this case pending arbitration of Plaintiff Christian Rodriguez’s
16
     claims against Defendant ServiceMaster. The parties have stipulated that (1) Rodriguez
17
     signed ServiceMaster’s “We Listen Dispute Resolution Plan,” which requires him to arbitrate
18
     all claims arising from his employment with ServiceMaster, and (2) each of Rodriguez’s
19
     claims in the current suit arises from his employment with ServiceMaster. See Dkt. 7.
20
     Because the parties agree that all the claims raised in this action are subject to arbitration,
21
     the Court elects to DISMISS THE CASE WITHOUT PREJUDICE rather than entering a
22
     stay. See Johnmohammadi v. Bloomingdale’s, Inc., 755 F.3d 1072, 1074 (9th Cir. 2014)
23
     (The court “may either stay the action or dismiss it outright [if] the court determines that all
24
     of the claims raised in the action are subject to arbitration.”). The parties may reopen the
25
     case at a later date upon a showing of good cause, but the motion to stay is DENIED.
26
            IT IS SO ORDERED.
27
     Dated: August 29, 2019
28
                                                       HONORABLE LARRY ALAN BURNS
                                                       Chief United States District Judge

                                                 -1-
